Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on September 10th, 2013 and in response to Applicant’s Arguments/Remarks filed January 21st, 2022.  Claims 2, 4-7 and 10-13 are pending.
Priority
3.	Application 14/023,464 filed September 10th, 2013, is a continuation of 13/563,349 filed July 31st, 2012, which is a continuation of 13/442,691 filed April 9th, 2012, which is a continuation of 12/774,930 filed May 6th, 2010, which is a continuation of 11/415,351 filed May 1st, 2006 which is a continuation of 11/241,716 filed September 30th, 2005. 
Terminal Disclaimer
4.	The terminal disclaimer filed on December 22nd, 2014 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,747,510, 7,742,976, 8,185,468, 8,560,430, and 8,266,049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner Request
5.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 
Response to Arguments
6.	Applicant argues that “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” More specifically Applicant argues the “Office Action appears to assert that because the decision in Ex parte Smith has not been designated as precedential, it can be dismissed out of hand or simply treated as a regular PTAB decision.” Examiner further notes as was stated in previous Office Actions that “the features of the pending application were examined using the same determination as that of Ex Parte Smith.
7.	Applicant argues that the “Board norms and Office policy represented by Smith indicates that electronic trading systems, such as the hybrid derivative trading system in Smith, is an example of patent eligible subject matter.” Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith. In both cases, the claims reflect patentable subject matter because they are not directed to a judicial exception but are instead directed to an electronic trading system.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks, nor a 
8.	Applicant argues that “the pending claim shave not been examined using the same determination discussed in Ex parte Smith.” Examiner respectfully disagrees. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in receiving trade information and making spread order decisions, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, for which a computer is used as a tool in its ordinary capacity.
9.	Applicant argues that “the an electronic trading system that includes the functionality to control when and in what format an order is sent to an electronic exchange is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner respectfully disagrees. Examiner notes that in Ex Parte Smith (Appeal No. 2018-000064), the claim limitations “under their broadest treasonable interpretation,  
10.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues that “the recited functionality to controls when and in what format an order message is sent to an electronic exchange represents an improvement to an electronic trading system which is an example of ‘other technology’ as discussed in MPEP 2106.04(d)(1).” Examiner respectfully disagrees. As discussed below with respect to integration of the abstract idea into a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 2, 4-7 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 2, 4-7 and 10-13 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to spread trading/hedging and more specifically: receiving a trading strategy identifying a first leg order and a second leg order, wherein the first leg order and the second leg order are specified according to a strategy formula; sending the first leg order to a first electronic exchange, and the 
These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)) and more specifically a fundamental economic principle or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The computing device in Claims 2 is just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a gateway amounts to no more than mere instructions to apply the exception using a generic 
Dependent claims 4-7 and 10-13 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all of the pending claim limitations.
US Patent Application Number US2004/0267655 to Davidowitz
US Patent Application Number US2003/0167224 to Periwal
US Patent Application Number US2003/0004852 to Burns
US Patent Application Number US2003/0200167 to Kemp, II et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693